Exhibit 10.22

Cash Compensation for Non-Employee Directors

Power Integrations non-employee board members shall receive the following cash
compensation for the services performed, which cash compensation is cumulative:

Retainers:

 

Service as a non-employee director:

   $  5,000 per quarter

Service as chairman of the audit committee:

   $ 5,000 per quarter

Service as chairman of the compensation committee:

   $ 1,875 per quarter

Service as chairman of the nominating committee:

   $ 1,250 per quarter

Meeting attendance fees:

 

Board meeting in person:

   $ 1,500

Board meeting telephonically:

   $ 750

Audit, Compensation, or Nominating Committee meeting in person:

   $ 1,000

Audit, Compensation, or Nominating Committee meeting telephonically:

   $ 500

One-time Special Committee fees (Messrs. Iyer and Fiebiger):

   $ 25,000

In addition, non-employee directors shall be reimbursed for all reasonable
travel and related expenses incurred in connection with attending board and
committee meetings.